Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 1, 2019

                                      No. 04-19-00732-CR

                                     Eric Nathaniel REEL,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR11077
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
       On October 27, 2019, appellant’s appointed trial counsel, Lynette Boggs-Perez, filed a
motion in this court requesting to withdraw as appellate counsel. After consideration, we
GRANT counsel’s motion. See TEX. R. APP. P. 6.5. Because appellant is indigent, new
appellate counsel must be appointed.

        Accordingly, we ORDER this appeal ABATED and REMANDED to the trial court for
appointment of new appellate counsel by November 18, 2019. See Duncan v. State, 653 S.W.2d
38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may abate appeals so that trial court
can assure appellant has effective assistance of counsel). We further ORDER the trial court
clerk to file a supplemental clerk’s record containing the trial court’s order appointing new
appellate counsel in this court by December 2, 2019.




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk